                Case 2:19-cr-00159-MCE Document 74 Filed 08/24/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00159-MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   TIMOTHY CHARLES WILSON, AND                         DATE: August 27, 2020
     FRANCISCO GOMEZ-SANCHEZ,                            TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                  Defendants.
16

17

18          This case is set for a status hearing on August 27, 2020. On 13, 2020, this Court issued General

19 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”
20 Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.

21 § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

22 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
23 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

24 entered to address public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00159-MCE Document 74 Filed 08/24/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00159-MCE Document 74 Filed 08/24/20 Page 3 of 5


 1 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status hearing on August 27, 2020.

 7          2.       By this stipulation, defendants now move to continue this hearing to December 3, 2020

 8 and to exclude time between August 27, 2020, and December 3, 2020, under 18 U.S.C. § 3161(h)(7)(A),

 9 B(iv) [Local Code T4].

10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)      The government has represented that the discovery associated with this case

12          exceeds 100 gigabytes, including multiple investigative reports, hundreds of surveillance

13          pictures, recorded statements of the defendants, jail calls, vehicle tracking data, approximately 15

14          forensic cellular phone extractions. Additionally, much of this discovery is in Spanish and other

15          languages. All of this discovery has been either produced directly to counsel and/or made

16          available for inspection and copying.

17                   b)      Counsel for defendants desire additional time to continue their investigation,

18          consult with their clients, review the discovery, discuss potential resolutions with their clients,

19          and otherwise prepare for trial. Additionally, counsel for Mr. Wilson has indicated she needs

20          additional time to interview witnesses, and counsel for defendant Mr. Gomez-Sanchez has

21          indicated she needs additional time to find an interpreter and confer with her client.

22                   c)      Counsel for defendants believe that failure to grant the above-requested

23          continuance would deny him/her the reasonable time necessary for effective preparation, taking

24          into account the exercise of due diligence.

25                   d)      The government does not object to the continuance.

26                   e)      In addition to the public health concerns cited by the General Orders and

27          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00159-MCE Document 74 Filed 08/24/20 Page 4 of 5


 1           ends-of-justice delay is particularly apt in this case because the hearing involves individuals with

 2           high-risk factors such as age and medical conditions, counsel have been encouraged to telework

 3           and minimized contact to the greatest extent possible, and it would be difficult to avoid personal

 4           contact should the hearing proceed.

 5                  f)      Based on the above-stated findings, the ends of justice served by continuing the

 6           case as requested outweigh the interest of the public and the defendant in a trial within the

 7           original date prescribed by the Speedy Trial Act.

 8                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9           et seq., within which trial must commence, the time period of August 27, 2020 to December 3,

10           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12           of the Court’s finding that the ends of justice served by taking such action outweigh the best

13           interest of the public and the defendant in a speedy trial.

14 //

15 //

16 //

17 //

18 //

19 //
20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00159-MCE Document 74 Filed 08/24/20 Page 5 of 5


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6    Dated: August 21, 2020                                   MCGREGOR W. SCOTT
                                                               United States Attorney
 7

 8                                                             /s/ ADRIAN T. KINSELLA
                                                               ADRIAN T. KINSELLA
 9                                                             Assistant United States Attorney
10

11    Dated: August 21, 2020                                   /s/ SHARI RUSK
                                                               SHARI RUSK
12
                                                               Counsel for Defendant
13                                                             TIMOTHY CHARLES WILSON
                                                               (as authorized on August 21, 2020)
14
      Dated: August 21, 2020                                   /s/ DINA L. SANTOS
15                                                             DINA L. SANTOS
                                                               Counsel for Defendant
16
                                                               FRANCISCO GOMEZ-SANCHEZ
17                                                             (as authorized on August 21, 2020)

18

19
                                                       ORDER
20
            IT IS SO ORDERED.
21
     Dated: August 24, 2020
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
